DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/162250 A1 to Sorensen. 
Regarding claim 1, Sorensen discloses a set of yaw claws comprising at least a first yaw claw and a second yaw claw (Fig. 4: left and right 19), wherein the first yaw claw is for use in a bearing ring of a first yaw bearing (Fig. 3: 17); each yaw claw having: 
a periphery, formed by a first side end (Fig. 4: at 28), a second side end (opposite side of 28), an inner arc (behind 20) and an outer arc (front of 21), the inner arc and the outer arc being concentric with the respective bearing ring (Fig. 3), 
at least two spring packs (Fig. 7: 37) for pre-tensioning the yaw claw, respective spring pack centres (at 34) of the at least two spring packs being arranged on a spring pack centreline (horizontally along 35) that is concentric with the inner arc (at 19) and the outer arc (at 21), 
wherein a length of the spring pack centreline (horizontally along 35), measured from the first side end (left side of 21) to the second side end (right side of 21), of the first yaw claw is substantially equal to a length of the spring pack centreline of the second yaw claw (Fig. 4).
However, it fails to disclose the second yaw claw is for use in a bearing ring of a second yaw bearing, a circumference of the bearing ring of the first yaw bearing being substantially different from a circumference of the bearing ring of the second yaw bearing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second yaw claw be a different circumference size, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
One would have been motivated to do so to use the yaw claws for different sized yaw bearing rings. 
Regarding claim 2, Sorensen discloses a length of the first side end and the second side end of the first yaw claw is substantially equal to the length of the first side end and the second side end of the second yaw claw (Fig. 4: left and right 19).
Regarding claim 3, Sorensen discloses a depth profile of the first end and of the second end is substantially the same for the first and the second yaw claw (Fig. 4: left and right 19).
Regarding claim 4, Sorensen discloses each yaw claw comprises at least one attachment feature (Fig. 8: bolt going through 20 and 21) for directly or indirectly fixing the yaw claw (20 and 21) to a tower or a nacelle (8) of a wind turbine, and wherein the first yaw claw and the second yaw claw have the same amount of said attachment features (Fig. 4).
Regarding claim 5, Sorensen discloses the first and the second yaw claw comprise attachment features of the same type and/ or dimension (Fig. 4: 22).
Regarding claim 6, Sorensen discloses the first yaw claw and the second yaw claw have the same amount of spring packs (Figs. 4 and 7: 37).
Regarding claim 7, Sorensen discloses a linear separation (Fig. 7: space between 35) between any two adjacent spring pack centres of the first yaw claw is substantially the same as a linear separation between any two adjacent spring pack centres of the second yaw claw (Fig. 4).
Regarding claim 8, Sorensen discloses the first and the second yaw claw comprise spring packs of the same type and/ or dimension (Figs. 4 and 7: 37).
Regarding claim 9, Sorensen discloses each yaw claw comprises at least one bearing pad (Fig. 8: 26 and 34), and wherein the first yaw claw and the second yaw claw have the same amount of said bearing pads (Fig. 4).
Regarding claim 10, Sorensen discloses the first and the second yaw claw comprise bearing pads of the same type and/ or dimension (Figs. 4 and 8: 26 and 34).
Regarding claim 11, Sorensen discloses a set of yaw claws as described above. 
However, it fails to disclose the outer arc lengths of the first and second yaw claws are between about 450mm and 650mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer arc lengths of the first and second yaw claws be between about 450mm and 650mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
One would have been motivated to do so to fit the desired sized yaw bearing ring. 
Regarding claim 12, Sorensen discloses a set of yaw claws as described above. 
However, it fails to disclose a ratio of the length of the outer arc of each yaw claw and the circumference of the respective bearing ring is between 1:8 and 1:50.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a ratio of the length of the outer arc of each yaw claw and the circumference of the respective bearing ring be between 1:8 and 1:50, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
One would have been motivated to do so to optimally fit the yaw claw to the bearing ring.  
Regarding claim 13, Sorensen discloses a base claw, which shape, as seen from the top, is a superposition of the shapes of all yaw claws in a set of yaw claws as claimed in claim 1 (page 7, lines 1-10).

Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., An aspect of the present invention is to provide a single mould for making a "base" yaw claw and then, through post processing, modify certain aspects of the base yaw claw in order to have that yaw claw correspond to a bearing ring of a certain size (e.g., diameter). Thus, the yaw claws for the different sizes of bearing rings can be formed from the same base yaw claw and only a single mould needs to be provided) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nowhere in the claims do they recite a base mold or any molding of sorts. The claims merely recite that two yaw claws are different sizes. The Applicant’s arguments are based on non-elected Group II, which recites the base molds. 
In response to Applicant’s argument of “Under the Examiner's rationale, both the calipers (19) would have a different size to presumably correspond to a bearing ring having a different size. But both calipers (19) in that modified yaw system would again be identical to each other”, the Examiner respectfully disagrees. The set of two yaw claws in Fig. 4 of Sorensen would be different from another set of two yaw claws if those yaw claws are being used on a different sized bearing ring. Page 7, lines 1-10 discusses manufacturing the yaw claws for present yaw bearing units. Therefore, it would have been obvious to change the size of the yaw claws based on different yaw bearing units. The result would be different sized yaw claws for different sized bearing units. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Imagine if the position of the spring packs changed depending on the size of the bearing ring. In that case, one would not be able to take advantage of using a base yaw claw to form the yaw claws for different sized bearing rings) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Again, the use of a base yaw claw to mold different yaw claws are not recited in the claims. They are recited in non-elected Group II.
Conclusion






























THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832